Citation Nr: 1425728	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to December 1989 and from November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2012 private medical examination report and statements from the Veteran and one of his coworkers indicate that his left ankle disabilities may have worsened since his last VA examination in January 2010.  Thus, reexamination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left ankle disability since September 2009, to include Dr. Altieri.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since September 2012 from the Columbia VA Medical Center.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA ankle examination.  The entire claim file, to include electronic medical records, must be reviewed by the examiner.  All indicated tests should be conducted, to include range of motion studies, and the results reported. 

3.  After the above has been completed to the extent possible, the appeal should be readjudicated.  If the benefits sought remain denied, issue a supplemental statement of the case and allow an appropriate period for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

